Citation Nr: 1436566	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 13, 2008 for the grant of service connection for irritable bowel syndrome.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and adjustment disorder with mixed anxiety and depressed mood.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a digestive disorder, to include gastroesophageal reflux disease, also claimed secondary to a psychiatric disorder, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a pulmonary disorder, to include pneumonia, asthma, lung damage, and pleural effusion, also claimed secondary to a psychiatric disorder, and, if so, whether service connection is warranted.

5.  Entitlement to service connection for bilateral sensorineural hearing loss.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The January 2009 rating decision reopened the pulmonary disorder claim and denied it on the merits.  The RO reopened the digestive disorder claim and denied it on the merits in the February 2010 Statement of the Case (SOC).  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims. See Barnete v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issues on appeal have been characterized as shown above.

The Board notes the Veteran submitted additional evidence after the final November 2011 Supplemental Statement of the Case (SSOC).  Although this evidence was not considered by the RO, the Board finds no prejudice in proceeding with the earlier effective date claim on appeal because the new evidence is not related to this issue.  The Board also finds no prejudice in proceeding with the psychiatric disorder issue or the new and material evidence issues in light of the favorable opinions rendered here. 

The merits of the digestive disorder and pulmonary disorder issues along with the issues seeking entitlement to service connection for bilateral sensorineural hearing loss and a right shoulder disorder are remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  On June 24, 2002, a claim seeking, among other things, service connection for a digestive condition and a pulmonary condition was received by VA; the claim was denied in an unappealed January 2003 rating decision; notice of the denial was sent to the Veteran's last known address in January 2003.

2.  On September 4, 2007 the VA received a request from the Veteran to release his claims folder information to his local Senator; in the comments section, the Veteran indicated he wished to "reopen" his claim for VA compensation, but no specific issues were identified.

3.  The RO sent the Veteran a letter in November 2007 asking him to clarify what specific disabilities were being claimed; no response was received.  

4.  On February 13, 2008, the Veteran submitted a claim to reopen issues, to include digestive disorders, specifically noting irritable bowel disease. 

5.  The RO ultimately granted service connection for irritable bowel syndrome with an assigned effective date of February 13, 2008.

6.  Prior to February 13, 2008 there were no pending claims or appeals for a digestive disorder or irritable bowel syndrome.  

7.  Evidence received since January 2003 raises a reasonable possibility of substantiating the claims of entitlement to service connection for a pulmonary disorder and entitlement to service connection for a digestive disorder (other than irritable bowel syndrome).

8.  The Veteran does not have posttraumatic stress disorder.

9.  The Veteran's adjustment disorder with mixed anxiety and depressed mood has been medically attributed to his military service.


CONCLUSIONS OF LAW

1.  The criteria of entitlement to an effective date earlier than February 13, 2008 for the grant of service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.400 (2013).

2.  The criteria for entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a digestive disorder, to include gastroesophageal reflux disease, also claimed secondary to a psychiatric disorder, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a pulmonary disorder, to include pneumonia, asthma, lung damage, and pleural effusion, also claimed secondary to a psychiatric disorder, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).

With regard to the reopened claims and the psychiatric disorder claim, in light of the favorable opinions herein, the Board concludes any defect with regard to notice or assistance is non-prejudicial.

With regard to the earlier effective date claim, the Board notes that upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The earlier effective date claim stems from a January 2009 rating decision that granted service connection for irritable bowel syndrome (IBS) and assigned an initial rating of 30 percent, effective February 13, 2008.  Prior to the grant, the Veteran had received notice in February 2008 with regard to the laws and regulations relevant to establishing effective dates.  The earlier effective date claim was then denied in a February 2010 statement of the case (SOC).  The 2008 notice contained all information necessary to satisfy the VA's duty to notify.  Id.

The Veteran's service treatment records, private medical records, and VA medical records are in the file.  The Veteran testified before the Board in March 2013 indicating receipt of more recent treatment.  The record only contains treatment records through December 2011.  This claim, however, turns on when the Veteran filed claims and the finality of a prior decision.  No current treatment records are relevant to this issue.  No further assistance is necessary to decide the claim.  Thus, the duty to assist has been met.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Earlier Effective Date

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b) (2013).  When a grant of service connection stems from a reopened claim based on submitted new and material evidence, the effective date will be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).  The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The Veteran was awarded service connection for irritable bowel syndrome (IBS) in a January 2009 rating decision with an effective date of February 13, 2008.  The rating decision reopened his previously denied claim and awarded service connection based on new and material evidence.

The Veteran seeks entitlement to an effective date of June 2002, the date he originally filed his claim. The claim was denied in a January 2003 rating decision and notice was sent to his last known address in January 2003.  It is noteworthy that the January 2003 rating decision included a denial of many issues, to include entitlement to service connection for a digestive condition.  The Veteran did not appeal.  The claims folder does not include any communications from the Veteran until September 2007, several years after the 2003 denial.  Because the Veteran did not appeal the January 2003 decision and because new and material evidence was not received within the period in which to appeal, the January 2003 decision is final.  38 U.S.C.A. § 7105(b)(c) (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a) (2013).

In September 2007, the Veteran indicated authorization to release records to his state Senator.  He also indicated in the comments section that he wanted to reopen his claim for VA compensation.  The Veteran did not specify any particular claim he was seeking to reopen.  The RO sent the Veteran a letter in November 2007 asking the Veteran to specify what disability he was claiming.  The letter indicated a response was necessary within sixty days of the letter.  The Veteran never responded to this letter.  Rather, on February 13, 2008, the Veteran submitted a statement raising five specific claims, to include digestive disorders.

In light of the communications described above, the Board concludes the Veteran did not file a new claim seeking to reopen his digestive disorder claim until February 13, 2008.  The September 2007 correspondence does not constitute a claim because the Veteran did not specify any disability claimed, even when asked by the RO.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (indicating the essential elements for any claim, whether formal or informal include an identification of the benefits sought).

Ultimately, the Veteran's claim was granted in a January 2009 rating decision.  The Veteran was awarded service connection for IBS, effective February 13, 2008, the date of his claim to reopen.  An effective date earlier than February 13, 2008 is not warranted.  

The Veteran seeks an earlier effective date back to his 2002 claim indicating that his service-treatment records confirmed ongoing in-service treatment for gastrointestinal complaints.  As such, the RO should have afforded him a VA examination at the time of his 2002 claim.  That was not done until his subsequent 2008 claim, which resulted in the grant of his claim.  For that reason he believes the January 2003 prior rating decision was based on clear and unmistakable error (CUE).

The Board has considered his argument, but finds it lacks legal merit.  There are only two exceptions to the rule of finality of VA decisions; challenges based on CUE in a prior, final decision; and claims based on new and material evidence.  38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2002), Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

Although the Veteran claims the evidence at the time of his 2002 claim should have triggered VA's duty to provide the Veteran with a VA examination, the contention does not amount to an allegation of CUE.  CUE is a very specific and rare kind of error and if the claimant-appellant wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.  

Claiming a breach of VA's duty to assist in and of itself cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).   Even if a VA examination were afforded to the Veteran at the time of the 2002 claim, there is no telling what findings or opinions would have been rendered or if the examination would have changed the RO's decision.  Thus, the Veteran's arguments simply do not amount to alleging CUE as to disturb the finality of any past unappealed rating decision even with a sympathetic reading of the record.  

In short, the effective date awarded by the RO is February 13, 2008, the date of the Veteran's claim to reopen.  The Veteran was notified of the January 2003 prior denial, and he did not appeal.  No new and material evidence was submitted during the appellate time frame or at any time prior to February 13, 2008.  Although he did indicate a desire to reopen a VA compensation claim in September 2007, this communication did not specifically identify a disability.  The RO attempted to clarify the communication, but the Veteran did not respond.  

Again, the Veteran claims the effective date should go back to his original 2002 claim because the RO did not satisfy the duty to assist by affording him a VA examination.  The Board concludes, however, that the claimed breach of VA's duty to assist does not amount to an allegation of CUE.  There simply is no applicable provision that would provide for an effective date earlier than February 13, 2008.

As stated above, the effective date is limited to the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  In light of the circumstances presented here, the Board concludes the appropriate effective date is February 13, 2008, the date of claim.

Service Connection (Psychiatric Disorder)

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends he has a psychiatric disorder, to include posttraumatic stress disorder (PTSD) as a result of his duties in the military.  Specifically, he indicates he was part of a clean-up crew following an A-10 jet crash where he had to clean up debris and human remains.  From this traumatic experience, he indicates he developed excessive anxiety and depression.

His personnel records confirm the Veteran's MOS.  The Veteran also provided further military records confirming his involvement in an A-10 jet crash clean-up mission.  His service treatment records indicate extensive treatment for complaints of shortness of breath, lung congestion, cough, sore throat, and sinus congestion throughout service, to include hospitalization. The Veteran was treated for pneumonia, viral upper respiratory infections, asthma, bronchitis, and laryngeal dysfunction.  No chronic disorder could be identified.  In September 1984, the Veteran was referred for a psychiatric evaluation.  While it was noted that the Veteran's laryngeal dysfunction could be a behavioral stress related disorder, no psychiatric diagnosis was rendered.

After service, medical evidence does show post-service treatment for adjustment disorder, anxiety, and depression.  The Veteran has never been diagnosed with PTSD.  The Veteran's VA treating psychologist submitted a statement dated August 2009.  Therein, the Veteran's diagnosis was indicated as "adjustment disorder, with mixed anxiety and depressed mood, chronic."  The psychologist opined that the Veteran does not meet the criteria for PTSD.  Even so, the VA psychologist opined, "he was exposed to a traumatic event in the Air Force."  Based on 19 individual psychotherapy sessions and 22 telephone mental health sessions and consideration of the Veteran's military service experience, the VA psychologist noted "support" for the Veteran's claim for service connection for adjustment disorder, chronic.  

VA outpatient treatment records confirm the Veteran's ongoing treatment for an adjustment disorder.  The Veteran has not been diagnosed with or treated for PTSD. 

The Board notes the Veteran's statements are competent evidence to describe in service accidents and duties performed.  With regard to PTSD, credible supporting evidence is required showing that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  The same credible evidence is not required for diagnoses other than PTSD.  Id.  In any case, there are military records confirming the Veteran's military occupation specialty and his involvement with a clean-up effort following an A-10 jet crash.  Given the circumstances of his service, his lay statements describing dealing with human remains is credible as it is consistent with the time, place, and circumstances of his service.  

The August 2009 VA psychologist statement associates the Veteran's adjustment disorder diagnosis to in-service traumatic events in the Air Force, to include the clean-up effort following the A-10 jet crash.  While other specific events are also mentioned, the psychologist's diagnosis was not predicated on any one of these specific incidents.  In light of the evidence in this case as described above, the Board finds the evidence is at the very least in relative equipoise.  As such, service connection for an adjustment disorder with mixed anxiety and depressed mood, chronic, is warranted.

New and Material Evidence (Pulmonary Disorder and Digestive Disorder)

The claims of entitlement to service connection for pulmonary and digestive disorders were originally denied in a January 2003 rating decision finding no definitive diagnosis for any chronic pulmonary or digestive disorder related to his military service.  The Veteran did not appeal this decision nor was evidence received during the appellate time frame.  38 C.F.R. § 3.156.  As such, the January 2003 rating decision is final.  38 U.S.C.A. § 7105.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).   

At the time of the final January 2003 denial, the record contained the Veteran's service treatment records, which confirm extensive treatment for pulmonary and digestive complaints, to include hospitalization.  No chronic diagnoses, however, were rendered in service.  The record also contained post-service private treatment records from the 1980s and 1990s showing complaints and treatment for various pulmonary and digestive complaints, such as shortness of breath, diarrhea, and epigastric pain.  None of these records linked any diagnosis to his military service.

The RO previously denied the claim in January 2003 finding the evidence did not link any definitive pulmonary or digestive diagnosis to his military service.  For new evidence to be material here, the evidence must relate to that fact.

Since the January 2003 denial, the medical evidence includes ongoing VA treatment for pulmonary and digestive complaints.  These records indicate post-service treatment for allergic rhinitis, chest pain, pneumonia, gastroesophageal reflux disease (GERD), colon polyps, and other pulmonary and GI abnormalities.  Pleural effusion is noted in an August 1996 private treatment record, but ruled out in a VA chest x-ray dated February 2008.  The Veteran submitted a February 2008 occupational physical report indicating an unexplained syncope on chest x-ray.  The report included a recommendation that the Veteran not be hired for employment at that time.  In contrast, an October 2008 VA examiner found no evidence of a lung condition with normal chest x-rays and a normal pulmonary function test.  

Since the January 2003 denial, the Veteran also submitted military records confirming his involvement in the clean-up effort following the A-10 jet crash.  He maintains that he was exposed to toxic fumes that damaged his lungs. 

Also since the January 2003 denial, the Veteran has indicated he believes his pulmonary and digestive conditions are caused or aggravated by his psychiatric disability, which is now service-connected by this decision.  The RO never considered or developed this theory of service connection. Cf. 38 C.F.R. § 3.310.

In light of the new evidence, the newly service-connected psychiatric disability, the Veteran's alternative theory of entitlement to service connection, and ongoing treatment for pulmonary and digestive complaints with some evidence of current diagnoses the Board concludes the new evidence could reasonable substantiate the claims.  See Shade, 24 Vet. App. at 118.  Accordingly, the claims are reopened.


ORDER

An effective date earlier than February 13, 2008 for the grant of service connection for irritable bowel syndrome is denied.

Service connection for an adjustment disorder, with mixed anxiety and depressed mood, is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for a digestive disorder, to include gastroesophageal reflux disease, also claimed secondary to a psychiatric disorder, is reopened and to that extent only the appeal is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for a pulmonary disorder, to include pneumonia, asthma, lung damage, and pleural effusion, also claimed secondary to a psychiatric disorder, is reopened and to that extent only the appeal is granted.



REMAND

The Veteran asserts various in-service injuries, incidents, and treatment responsible for his currently claimed conditions.  He believes his involvement in the A-10 crash clean-up exposed him to toxic fumes damaging his lungs.  He describes unsanitary conditions in the military causing abdominal distress.  He further notes his duties working on jets as causing hearing loss and a right shoulder disability.  In the alternative, he believes his now service-connected psychiatric disability caused or aggravates his pulmonary and digestive conditions.  The Veteran further claims his claimed conditions are extensive and prevent him from working.  

The Veteran testified at his March 2013 hearing before the Board that he received recent VA treatment for his conditions, to include chiropractic adjustments.  He also indicated sitting for an audiogram within the last two years.  The claims folder only contains VA outpatient treatment records through December 2011.  The RO must take this opportunity to obtain recent VA outpatient treatment records from December 2011 to the present.

For the reasons explained below, all the remaining issues on appeal require further VA examination. 

With regard to the pulmonary and digestive disorders, as noted above in addition to in-service treatment the Veteran further claims these conditions are caused or aggravated by his psychiatric disability, which is now service-connected.  Cf. 38 C.F.R. § 3.310.  The Board notes the RO never addressed or developed the "secondary" theory of the Veteran's claims.  Now that service-connection has been established for a psychiatric disability, the RO must send corrective notice to the Veteran addressing the evidence needed to substantiate a claim seeking entitlement to service connection secondary to another service-connected disability.

Service treatment records confirm extensive treatment for pulmonary and gastrointestinal complaints.  In fact, the Veteran was referred for a psychiatric consultation while in the military in September 1984 because it was believed his pulmonary complaints had a psychological component.  These complaints continued after service.  The Veteran also submitted military records confirming his involvement in an A-10 jet crash clean-up mission.  The claims folder indicates post-service treatment for allergic rhinitis, chest pain, pneumonia, GERD, colon polyps, and other pulmonary and GI abnormalities.  Pleural effusion is noted in an August 1996 private treatment record, but ruled out in a VA chest x-ray dated February 2008.  The Veteran submitted a February 2008 occupational physical report indicating an unexplained syncope on chest x-ray.  The report included a recommendation that the Veteran not be hired for employment at that time.  In contrast, an October 2008 VA examiner found no evidence of a lung condition with normal chest x-rays and a normal pulmonary function test.  With regard to GI conditions, despite the medical evidence in the claims folder indicating other diagnoses such as GERD, the October 2008 VA examiner only addressed IBS in the report, which is now service-connected. 

Since the 2008 VA examination, VA outpatient treatment records from 2009 to 2011 indicate additional treatment for chest pain, pneumonia, colon polyps, GERD, epigastric pain, and "duodenal mucosal nodule, possible Brunner's gland."  It is entirely unclear whether the Veteran has a current chronic pulmonary disorder and what current GI disorders are related to his military service or his service-connected psychiatric disability.  In light of his extensive in-service treatment for pulmonary and GI problems, his service-connected psychiatric disability, the ambiguity in the record, and missing VA outpatient treatment records, new VA examinations are warranted.  

The Veteran's hearing loss claim was denied because the Veteran did not have a hearing loss disability as defined under 38 C.F.R. § 3.385 at the October 2008 VA examination.  Since that time, however, the Veteran testified before the Board that his hearing loss has worsened and he had a subsequent audiogram within the last two years.  This audiogram is not of record.  The Board notes the claims folder contains a September 2011 VA examiner's opinion addressing employment interference caused by the Veteran's service-connected tinnitus, but this report does not include audiological results or any other information specifically relevant to the hearing loss claim on appeal here.  His service treatment records do not show any complaints, treatment, or diagnoses of hearing loss, but his personnel records confirm his duties with jets exposing him to jet-related noise trauma.  A new VA examination is warranted in light of the Veteran's testimony and the possible missing treatment records.

The Veteran's right shoulder claim was similarly denied because the medical evidence did not show a current chronic disability related to his military service.  The Veteran was treated for right shoulder pain diagnosed as bursitis during his military service.  X-rays at the time were within normal limits.  After service, his ongoing treatment records are largely silent to right shoulder treatment specifically, although he is periodically treated for back pain extending to the shoulder and neck area.  The Veteran was afforded a VA examination in October 2008 where the examiner ambiguously found loss of motion, and crepitus, but with no specific diagnosis other than arthralgia.  An opinion with regard to etiology could not be rendered without resorting to mere speculation.  Since this examination, however, the Veteran was seen complaining of right shoulder pain in February 2011 and September 2011.  The Veteran also testified at his hearing before the Board that he was treated "recently," to include chiropractic adjustment.  In light of the possible missing treatment records, the in-service treatment, and the ambiguity of the 2008 VA examination, a new VA examination is warranted.

The Veteran also seeks entitlement to a total disability based on individual unemployability (TDIU).  Again, he claims his disorders are extensive and prevent him from working.  He further submitted a statement from his VA physician dated July 2012, which indicates the Veteran is unemployable due to mental illness.  He submitted a February 2008 occupational physical report, where the examiner recommended the Veteran not be hired due to an abnormality on his chest x-ray. 

In light of the evidence and the Veteran's contentions, the Board finds the TDIU claim is "inextricably intertwined" with the remaining issues on appeal here as well as the initial rating of his service-connected psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, these service connection claims and the initial rating of his service-connected psychiatric disability must be fully developed and decided prior to determination of the TDIU claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran corrective notice informing him specifically of the evidence necessary to substantiate claims seeking service connection for a pulmonary disorder and a digestive disorder (other than IBS), also claimed secondary to service-connected adjustment disorder with mixed anxiety and depressed mood.

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue, to include any audiograms conducted since 2008.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain VA outpatient treatment records from December 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. After all records are obtained to the extent available, the Veteran must be afforded appropriate VA examinations to determine the extent and likely etiology of any pulmonary disorder(s), and gastrointestinal disorder(s) found.  The claims file and all electronic records must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  The examiners must specify the dates encompassed by the electronic records that were reviewed.  

The examiners must consider the Veteran's description of in-service symptoms, his in-service treatment for pulmonary complaints (including hospitalizations), his in-service treatment for gastrointestinal complaints, his in-service involvement in the A-10 jet crash clean-up mission, his post-service complaints and treatment for these conditions, the VA examinations of record, and private opinions and records.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examinations and appropriate diagnostic tests, the evidence of record, and with consideration of the Veteran's statements, opinions as to the following must be provided:

(i) Does the Veteran have any pulmonary disorder(s)?  If so, each diagnosis should be listed.

(ii) Does the Veteran have any gastrointestinal disorders aside from IBS?  If so, each diagnosis should be listed.

(iii) As to each diagnosis listed in (i) and (ii):  Is it at least as likely as not that any currently or previously diagnosed pulmonary disorder and/or digestive disorder (other than IBS) was incurred in service or otherwise due to his military service?

(iv) As to each diagnosis listed in (i) and (ii):  Is it at least as likely as not that any currently or previously diagnosed pulmonary disorder and/or digestive disorder (other than IBS) was proximately due to or aggravated by his service-connected adjustment disorder?   

A complete rationale for all opinions must be provided.  If the examiners cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiners must provide the reasons why an opinion would require speculation.  The examiners must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiners must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The reports prepared must be typed.  

4. After all records are obtained to the extent available, the Veteran must be afforded an appropriate VA examination to determine the extent and likely etiology of any right shoulder disorder(s) found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner must consider the Veteran's description of in-service symptoms, his MOS, his in-service treatment for right shoulder bursitis, his in-service involvement in the A-10 jet crash clean-up mission, his post-service complaints and treatment, the October 2008 VA examination of record, and private opinions and records.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examinations and appropriate diagnostic tests, the evidence of record, and with consideration of the Veteran's statements, opinions as to the following must be provided:

(i) Does the Veteran have any current right shoulder disorder(s)?  If so, each diagnosis should be listed.

(ii) As to each disorder listed:  Is it at least as likely as not that any currently or previously diagnosed right shoulder disorder was incurred in service or otherwise due to his military service?

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.  

5. After all records are obtained to the extent available, the Veteran must be afforded appropriate VA examination to determine the extent and likely etiology of any bilateral sensorineuarl hearing loss found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner must consider the Veteran's description of in-service symptoms, in-service audiological testing, his in-service noise exposure, his in-service involvement in the A-10 jet crash clean-up mission, his post-service complaints and treatment, his service-connected tinnitus, the 2008 VA examination of record, and private opinions and records.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination and appropriate diagnostic tests, the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to opine whether it is at least as likely as not that any currently or previously diagnosed bilateral sensorineural hearing loss was incurred in service or otherwise due to his military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.  

6. The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. The VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures. 

8. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include the TDIU claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


